Title: To Thomas Jefferson from John Rhea, 24 May 1805
From: Rhea, John
To: Jefferson, Thomas


                  
                     Dear Sir/ 
                     Sullivan Courthouse24th. May. 1805.
                  
                  This day Your Letter of the thirtieth of April last past, being brought by the mail, via Jonesborough, from Knoxville was delivered to me. The sensations occasioned by Reading it can be known to myself alone—towards You they are those of the highest Esteem veneration and Regard—as well for the kind intention there by manifested for a man, for whom I entertain a sincere disinterested friendship—as for the confidence and esteem evidensed to ward me—
                  Some time past I had the pleasure of addressing a letter to You from this place—after the date of that letter, being at Greenville—Mr Duffield, expressing his sincere Gratitude to the President of the United States, informed me that the commission had arrived—whether he could accept,said he still had some doubts occasioned by information from Pensilvania respecting some of his friends, but that he would determine in a few days. I told him It was my opinion he ought to accept and go on as soon as possible.—On the week of the first monday of this month, he told me he had determined to accept—and would write to the Secretary of State of the United States accordingly: and I believe he would have wrote to the President of the United States—had he not been prevented by his apprehensions, but it might be deemed an intrusion or improper—
                  A letter from Mr Duffield was delivered to me this day in which he writes, that on monday next he designs to go off—the following is an extract from the letter in his own words—  “I view with anxious solicitude the present, as the most important epoch of my life, and I most solemnly assure You, if sertitude of intention, impartiality, temperance and perseverance will in any manner compensate for (what I am tremblingly conscious of) my own weakness and inability, they shall shall to the utmost be my Guide in official conduct. I feel a double solicitude on account. of those whose friendship has so far overrated my very moderate acquirements and feeble talents”. The foregoing extract is Genuine  evinces the determination, the high sense of honor and of duty with which he is inspired—
                  With Great pain and astonishment have I read the part of Your letter mentioning the information You have had respecting Mr Duffield. After reading it over and over, I have turned my attention to discover the source, but as Yet it evades me—it would indeed by very gratifying to me to discover it.
                  A candid and honest declaration was Given by me at the time I had the pleasure of conversing with You respecting Mr Duffield. For several Years Past Mr Duffield and myself have together, in the character of Lawyers, attended the same Courts in the District of Washington in the State of Tennessee, frequently Lodging in the same house and in habits of intimacy—and I can safely state, that I never had reason to believe; from any observation of mine, that Mr Duffield has contracted a habit of drinking to a degree which renders him unfit  for a Judge. had my knowledge been, that Mr Duffield had contracted such habit, my esteem and Respect for You and duty to myself would would forever have kept closed my lips respecting him. Jointly with Mr Anderson I signed my name to a writing recommendary of Mr Duffield to the President of the United States—my own knowledge of Mr Duffield induced me to sign it, and my motives were pure; and if the same writting was this moment before me, unsigned by me, I would, acting on my own knowledge, sign my name to it. The appointment of Mr Duffield was not spoken of by me to any person in Tennessee, except some talk with Mr Anderson & Mr Dickson on the way—and to himself at the time in my last letter mentioned—prior to the time he recived the commissions in this state—Since he Received the commission several persons in my hearing have spoke of it—no one to my knowledge has disapproved of it in my hearing.
                  That You have Received the information stated in Your letter I believe because You have wrote it, but as You Yourself have used the word—if—I hope You will excuse me for entertaining doubts respecting the authenticity of that information, and I do earnestly intreat You to Suspend any unfavorable opinion of Mr Duffield, untill some more can be known of this, at present, to me misterious and unaccountable affair. Pardon me for saying, that I have Good hope, that the reputation of Mr Duffield will Remain in the said particular, uninjured—and that he will have the happiness of being restored to Your Good opinion.
                  With heartfelt Gratitude the last part of Your Letter respecting Mr. Tremble was read by me—Since my Return to Tennessee he has not been seen by me—but I expect soon to meet him at Knoxville—
                  I have, this day, wrote to Mr Duffield to go if possible past Hawkins Courthouse and meet me there next monday or tuesday, but do not will know, how I shall be able, under Existing circumstances, to communicate the information to him. I hope, however, he will meet me—
                  This letter might have been delayed untill after the expected interviw with Mr Duffield—but a desire to acknowledge the Receipt of Your Letter at the earliest moment prevailed—Should any expression appear over warm, forgive it, and attribute it to an energy which is not in my power to Restrain when writing or speaking of any character which is esteemed and dear to me. 
                  Please to accept of my most sincere wishes for Your health and happiness and believe me to be with assured Esteem Your Obedient Servt
                  
                     John Rhea 
                     
                  
               